Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about October 2, 2003, which denied plaintiffs motion and “cross motion” for summary judgment and granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In interpreting a contract, the plain meaning of words and phrases should be determined and the language construed so as to give full meaning and effect to all provisions of the agreement (American Express Bank v Uniroyal, Inc., 164 AD2d 275, 277 [1990], lv denied 77 NY2d 807 [1991]). Here, the plain and unambiguous language of the agreements established that the parties intended a flat fee would be paid for monthly inspections of “buildings” having compactor room sprinklers or standpipes, and not for inspections of the individual systems within each building.
We have considered plaintiffs remaining arguments and find *399them unavailing. Concur—Nardelli, J.P., Tom, Ellerin and Williams, JJ.